Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         23-JUN-2020
                                                         10:38 AM



                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                  SHEENA MAY WINNIE, Petitioner,

                                 vs.

THE HONORABLE R. MARK BROWNING, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

          RALPH EDWIN WINNIE, SR.; DESIREE ROSE POTEET;
     RALPH E. WINNIE, JR.; RICHARD J. DIEHL, Kokua Kanawai;
        ERIKA IRELAND, Special Conservator, Respondents.


                         ORIGINAL PROCEEDING
                        (CG NO. 1CG191000045)

     ORDER DENYING PETITION FOR WRIT OF PROHIBITION/MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Sheena May Winnie’s

petition for writ of prohibition/mandamus, filed on May 6, 2020,

the documents attached thereto and submitted in support thereof,

and the record, it appears that the record presented to this

court does not demonstrate that petitioner has a clear and

indisputable right to the requested relief or lacks alternative

means to seek relief.   Petitioner, therefore, is not entitled to

the requested extraordinary writ.      See Kema v. Gaddis, 91 Hawai#i

200, 204-05, 982 P.2d 334, 338-39 (1999) (where a court has
discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

prohibition/mandamus is denied.

           DATED: Honolulu, Hawai#i, June 23, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                  2